DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0293806 to Zhang et al. (“Zhang”) (on IDS filed 11/18/2019).

As to claim 1, Zhang discloses a method for generating vehicle damage information, the method comprising: 
acquiring a to-be-processed vehicle image (Fig. 1, element S1; paragraphs 28-30); 
for a target detection model  in at least one pretrained target detection model (Fig. element S3; Fig. 2; paragraph 38-44): 
inputting the vehicle image to the target detection model to generate a suspected damage area detection result (paragraph 38-44, wherein the damage identification model uses the vehicle image as input and generates a suspected damage region result); and 
determining a location of a suspected damage area in 1the vehicle image based on the generated suspected damage area detection result (Fig. 1, element S4; paragraphs 49-54, wherein the damage region result and component region results are used to determine a location of suspected damaged component/area in the vehicle image).  

As to claim 2, Zhang discloses the method according to claim 1, wherein the target detection model in the at least one target detection model is configured to detect suspected damage areas of 15different damage types (Fig. 2; paragraphs 39 and 48).

As to claim 3, Zhang discloses the method according to claim 2, wherein the target detection model in the at least one target detection model is obtained by training as: 
acquiring a training sample set, wherein a training 20sample comprises a sample image, and a suspected damage area labeling result corresponding to the sample image and having the damage type detected by configuring the target detection model (paragraph 43, wherein sample images are marked with damaged area and corresponding damage type); and 
using sample images of training samples in the 25training sample set as input, and using labeling results corresponding to the input sample images as output, to perform training to obtain the target detection model (paragraphs 40-43, wherein the damage identification model is trained based on the sample images).  

paragraphs 42 and 47); and2619A121IUS 
the determining a location of a suspected damage area in the vehicle image based on the generated suspected damage area detection result, comprises: 
determining, in generated confidence, a pixel bcorresponding to a confidence greater than a preset confidence threshold as a pixel belonging to the suspected damage area (paragraphs 42, 44, 47, 52 and 72-78, wherein a confidence level of authenticity of the damage type is determined and output corresponding to a pixel region in the image, wherein a preset confidence threshold of at least zero being necessary); and 
determining the location of the suspected damage area in the vehicle image based on a location of the determined pixel (Fig. 1, element S4; paragraphs 49-54, wherein the damage region result, including pixel region/location, and component region results are used to determine a location of suspected damaged component/area in the vehicle image).  

As to claim 5, Zhang discloses the method according to claim 4, wherein the method further comprises: 
determining the damage type detected by configuring the target detection model generating the confidence 15greater than the confidence threshold as a damage type of the suspected damage area in the vehicle image (paragraphs 42, 44, 47, 52 and 72-78, wherein a confidence level of authenticity of the damage type is determined and output corresponding to a pixel region in the image, wherein a preset confidence threshold of at least zero being necessary).  

As to claim 6, Zhang discloses the method according to claim 1, wherein the target detection model in the at least one target detection model comprises a feature extraction network having a 20pyramid structure (Fig. 2 and paragraph 42).

	As to claims 7-12, please refer to the rejections of claims 1-6, respectively, above.  Zhang further discloses a processor and memory storing instructions that, when executed by the processor, perform the operation outlined in claims 1-6, see figure 2, figure 7 and paragraph 92.

	As to claim 13, please refer to the rejections of claims 1 and 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892, wherein, for example, USPN 9,886,771 to Chen et al. further anticipates at least independent claims 1, 7 and 12.  Further CN107403424A, published on 11/28/2017 is equivalent to US2018/0293806 used above and available as prior art under 102(a)(1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665